DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 19 April 2022 has been received and made of record.  Claims 1-4, 6-9, 11, 14, and 15 have been amended.  Claim 12 has been canceled. Applicant's amendments to the claims have overcome each and every U.S.C. 112(f) claim interpretation and U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 19 January 2022.

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Page 1, Paragraph 2) stating that the independent claims are now allowable because they incorporate claim language from claim 12 which was identified as allowable in the Non-Final Office Action mailed 19 January 2022, the examiner respectfully disagrees. It was identified that claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim 8 and any intervening claims. Incorporating just the claim language of claim 12 into all of the independent claims changes the scope of the independent claims. As such, new rejections of the independent claims are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “a program”, “as set process” , “a case”, and “a set condition”. It is unclear if this is the same program, set process, case, and set condition as claimed in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Publication 2012/0284213), hereinafter Lin, in view of Yang et al. (U.S. Patent Publication 2018/0285839), hereinafter Yang.
Regarding claim 1, Lin shows
A providing device (Fig. 1, 104a; i.e. client computing system) comprising:
circuitry configured to function as a processing unit ([0152]; i.e. processor) that:
enables acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) ([0026]; [0027], lines 1-12; [0053]; [0056]; [0057]; [0002]; i.e. A client computing system enables acquisition of the trained predictive model by providing the training data and granting permission to other client computing systems to access or download the trained predictive model. Artificial intelligence functions on the device that accesses or downloads the trained predictive model by running the trained predictive model to predict an output from a given input.) and information (i.e. URL address of the trained predictive model) specifying the control information from a distributed network, and (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network) ([0049]; i.e. The client computing system may access the trained predictive model using a URL address.)
However, Lin fails to show
registers, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database.
Yang shows
registers, in a peer-to-peer (P2P) database, (i.e. blockchain) information (i.e. updated data/source of the data) indicating a state (i.e. the data has been updated by a particular source/application) after execution of a predetermined process (Fig. 1, 30; [0019]; i.e. application) by executing a program (i.e. smart contract) for causing a set process (i.e. write updated data to the blockchain) to be automatically executed in a case where a set condition (i.e. permission is granted to update the data) is satisfied, the program being registered in the P2P database. (i.e. smart contract is on the block chain) ([0021]; [0022]; [0024])
Yang and Lin are considered analogous art because they involve sharing of information for machine learning. Lin shows sharing information involving machine learning in a distributed network by a server. Yang shows that such information may be shared using blockchain technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein registers, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])

Regarding claim 2, Lin in view of Yang shows all of the features with respect to claim 1 as outlined above. Lin in view of Yang further shows
The providing device according to claim 1, 
wherein the processing unit (Yang: [0063]; [0064]; i.e. processor of entity computing system) enables acquisition of one or both of the control information (i.e. information to generate predications or training data of machine learning/AI modules) and the information (i.e. source of the data/hashes of the data/data permission) for specifying the control information from the distributed network (Fig. 4) by registering one or both of the control information and the information for specifying the control information in a peer-to-peer (P2P) database. (i.e. blockchain) (Yang: [0015], lines 1-6; [0022-0024]; [0053-0055]; i.e. The source of the training data/hashes of the training data or information for specifying the control information are stored in the blockchain for acquiring the training data from the distributed/peer-to-peer network data stores.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit enables acquisition of one or both of the control information and the information for specifying the control information from the distributed network by registering one or both of the control information and the information for specifying the control information in a peer-to-peer (P2P) database for the same reasons as detailed above in claim 1.

Regarding claim 3, Lin in view of Yang shows all of the features with respect to claim 1 as outlined above. Lin in view of Yang further shows
The providing device according to claim 1, wherein the processing unit further enables acquisition of a program (i.e. smart contract) for causing a set process (i.e. write updated data to the blockchain) to be automatically executed in a case where a set condition (i.e. permission is granted to update the data) is satisfied from the distributed network. (i.e. P2P network) (Yang: [0021]; [0022]; [0024]; i.e. The control node executes the smart contract which is acquired from the blockchain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit further enables acquisition of a program for causing a set process to be automatically executed in a case where a set condition is satisfied from the distributed network for the same reasons as detailed above in claim 1.

Regarding claim 5, Lin in view of Yang shows all of the features with respect to claim 1 as outlined above. Lin in view of Yang further shows
The providing device according to claim 1, wherein the processing unit further enables acquisition of metadata (i.e. names of the predictive models) of the control information from the distributed network. (Lin: [0057]; [0056], lines 1-12; i.e. The client computing system enables acquisition of the names of the predictive models to computing systems by granting permission of access.)

Regarding claim 6, Lin in view of Yang shows all of the features with respect to claim 5 as outlined above. Lin in view of Yang further shows
The providing device according to claim 5
wherein the processing unit enables acquisition of the metadata (i.e. hash of the data/owner of the data/data permission) of the control information (i.e. information to generate predications or training data of machine learning/AI modules) from the distributed network by registering the metadata of the control information in a P2P database. (i.e. blockchain) (Yang: [0022]; [0053-0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit enables acquisition of the metadata of the control information from the distributed network by registering the metadata of the control information in a P2P database for the same reasons as detailed above in claim 1. 

Regarding claim 7, Lin in view of Yang shows all of the features with respect to claim 2 as outlined above. Lin in view of Yang further shows
The providing device according to claim 2, wherein the information for specifying the control information (i.e. source of the data/hashes of the data/data permission) includes a part or all of information for obtaining, from other than the P2P database, information (i.e. data) indicating a network structure, a hyperparameter that is a parameter for learning, a training data set for learning, (i.e. training data) and learned data. (Yang: [0022-0024]; [0053-0054]; [0056-0058]; i.e. The training data is obtained from a data store not the blockchain.) 

Regarding claim 14, Lin shows
A method for processing information to be executed by a providing device, (Fig. 1, 104a; i.e. client computing system) the method comprising:
enabling acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) ([0026]; [0027], lines 1-12; [0053]; [0056]; [0057]; [0002]; i.e. A client computing system enables acquisition of the trained predictive model by providing the training data and granting permission to other client computing systems to download the trained predictive model. Artificial intelligence functions on the device that downloads the trained predictive model by running the trained predictive model to predict an output from a given input.) and information (i.e. URL address of the trained predictive model) for specifying the control information from a distributed network; and (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network)
However, Lin fails to show
registering, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database.
Yang shows
registering, in a peer-to-peer (P2P) database, (i.e. blockchain) information (i.e. updated data/source of the data) indicating a state (i.e. the data has been updated by a particular source/application) after execution of a predetermined process (Fig. 1, 30; [0019]; i.e. application) by executing a program (i.e. smart contract) for causing a set process (i.e. write updated data to the blockchain) to be automatically executed in a case where a set condition (i.e. permission is granted to update the data) is satisfied, the program being registered in the P2P database. (i.e. smart contract is on the block chain) ([0021]; [0022]; [0024])
Yang and Lin are considered analogous art because they involve sharing of information for machine learning. Lin shows sharing information involving machine learning in a distributed network by a server. Yang shows that such information may be shared using blockchain technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein registering, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])

Regarding claim 15, Lin shows 
A non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform: (Fig. 1, 104a; [0152]; [0153]; i.e. Memory, processor, and instructions of client computing system.)
enabling acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) ([0026]; [0027], lines 1-12; [0053]; [0056]; [0057]; [0002]; i.e. A client computing system enables acquisition of the trained predictive model by providing the training data and granting permission to other client computing systems to download the trained predictive model. Artificial intelligence functions on the device that downloads the trained predictive model by running the trained predictive model to predict an output from a given input.) and information (i.e. URL address of the trained predictive model) for specifying the control information from a distributed network; and (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network) ([0049]; i.e. The client computing system may access the trained predictive model using a URL address.)  
However, Lin fails to show
registering, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database.
Yang shows
registering, in a peer-to-peer (P2P) database, (i.e. blockchain) information (i.e. updated data/source of the data) indicating a state (i.e. the data has been updated by a particular source/application) after execution of a predetermined process (Fig. 1, 30; [0019]; i.e. application) by executing a program (i.e. smart contract) for causing a set process (i.e. write updated data to the blockchain) to be automatically executed in a case where a set condition (i.e. permission is granted to update the data) is satisfied, the program being registered in the P2P database. (i.e. smart contract is on the block chain) ([0021]; [0022]; [0024])
Yang and Lin are considered analogous art because they involve sharing of information for machine learning. Lin shows sharing information involving machine learning in a distributed network by a server. Yang shows that such information may be shared using blockchain technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein registering, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara et al. (U.S. Patent Publication 2016/0217387), hereafter Okanohara, in view of Yang.
Regarding claim 8, Okanohara shows
A processing device (Fig. 1; Fig. 3A, 302; i.e. edge device) comprising: 
circuitry configured to function:
an acquisition unit (Fig. 1, 102; [0014]; i.e. communication module of the edge device) that obtains, from a distributed network, (Fig. 3A; [0020], lines 25-27; i.e. peer-to-peer network of edge devices) one or both of control information (i.e. mixed model/updated model) for causing artificial intelligence ([0002]; [0017], lines 26-29; i.e. the machine model is executed to output a predicted result) to function in a device (i.e. edge device) 
a processing unit ([0058]; i.e. processor of the edge device) that executes a predetermined process (i.e. update module) using the artificial intelligence (i.e. model predicted results) that functions on a basis of the control information. ([0017], lines 56-69; i.e. The edge device updates the local model/mixed model based on incorrect predictions of the artificial intelligence.)
However, Okanohara fails to show
wherein the processing unit registers, in a peer-to-peer (P2P) database, information indicating a state after execution of a predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database.
Yang shows
wherein the processing unit (i.e. processor of control node) registers, in a peer-to-peer (P2P) database, (i.e. blockchain) information (i.e. updated data/source of the data) indicating a state (i.e. the data has been updated by a particular source/application) after execution of the predetermined process (Fig. 1, 30; [0019]; i.e. application) by executing a program (i.e. smart contract) for causing a set process (i.e. write updated data to the blockchain) to be automatically executed in a case where a set condition (i.e. permission is granted to update the data) is satisfied, the program being registered in the P2P database. (i.e. smart contract is on the block chain) ([0021]; [0022]; [0024])
Yang and Okanohara are considered analogous art because they involve sharing of information for machine learning. Okanohara shows sharing machine learning models in a P2P network. Yang shows that such information may be shared using blockchain technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okanohara to incorporate the teachings of Yang wherein the processing unit registers, in a peer-to-peer (P2P) database, information indicating a state after execution of the predetermined process by executing a program for causing a set process to be automatically executed in a case where a set condition is satisfied, the program being registered in the P2P database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])

Regarding claim 9, Okanohara in view of Yang shows all of the features with respect to claim 8 as outlined above. Okanohara in view of Yang further shows
The processing device according to claim 8, wherein the acquisition unit obtains one or both of the control information and the information for specifying the control information from the P2P database (Fig.1, 106; i.e. memory of the leader edge device that generated the mixed model), wherein the P2P database is of a P2P network that is the distributed network. (Okanohara: [0028], lines 1-6; [0017], lines 1-5; i.e. The leader edge device would inherently save a mixed model in memory before transmitting to the other edge devices.)

Regarding claim 10, Okanohara in view of Yang shows all of the features with respect to claim 9 as outlined above. Okanohara in view of Yang further shows
The processing device according to claim 9, wherein the acquisition unit obtains, from the P2P database, one or both of the control information (i.e. mixed model that is created for the group) satisfying an acquisition condition (i.e. it is a group mixed model) and the information for specifying the control information satisfying the acquisition condition.  (Okanohara: [0052-0054])

Regarding claim 11, Okanohara in view of Yang shows all of the features with respect to claim 9 as outlined above. Okanohara in view of Yang further shows
The processing device according to claim 9, wherein the processing unit registers the information (i.e. updated data/source of the data) indicating a state (i.e. the data has been updated by a particular source/application) after execution of the predetermined process (Yang: Fig. 1, 30; [0019]; i.e. application) in the P2P database. (i.e. blockchain) (Yang: [0021]; [0022]; [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit registers the information indicating a state after execution of the predetermined process in the P2P database for the same reasons as detailed above in claim 8. 

Regarding claim 13, Okanohara in view of Yang shows all of the features with respect to claim 8 as outlined above. Okanohara in view of Yang further shows
The processing device according to claim 8, 
wherein in a case where the information (i.e. source of the data/hashes of the data/data permission) for specifying the control information (Yang: [0053]; i.e. training data/information to generate predictions) is obtained from the distributed network, (i.e. blockchain) (Yang: [0020]; [0022]; [0023]) the acquisition unit obtains the control information specified by the information for specifying the control information from an external device. (i.e. data store)  (Yang: [0057-0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okanohara to incorporate the teachings of Yang wherein in a case where the information for specifying the control information is obtained from the distributed network, the acquisition unit obtains the control information specified by the information for specifying the control information from an external device for the same reasons as detailed above in claim 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang in view of Booz et al. (U.S. Patent Publication 2017/0279774), hereinafter Booz.
Regarding claim 4, Lin in view of Yang shows all of the features with respect to claim 3 as outlined above. However, Lin in view of Yang fails to show
The providing device according to claim 3, wherein the processing unit enables acquisition of the program from the distributed network by registering the program in the P2P database. 
Booz shows
wherein the processing unit (i.e. processor of host device) enables acquisition of the program (i.e. smart contract) from the distributed network (Fig. 1; [0020]; i.e. devices involved in blockchain interactions) by registering the program in the P2P database. (i.e. blockchain database)  ([0024]; [0026]; [0028]; i.e. Smart contract is created by host device and registered/stored on the blockchain database for execution/acquisition by an entity device.)
Booz and Lin in view of Yang are considered analogous art because they involve P2P databases. Lin shows a server that shares predictive models. Yang shows the use of blockchains and smart contracts to share information. Booz shows that the smart contracts may be registered by a device in the distributed network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Yang to incorporate the teachings of Booz wherein the processing unit enables acquisition of the program from the distributed network by registering the program in a P2P database. Doing so provides the details on how the smart contract is registered on the blockchain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451